Citation Nr: 0900416	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a heat rash.

3.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1974.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied entitlement to service connection for 
a heat rash, tinea versicolor, and psoriasis.  

In November 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.

The issue of entitlement to service connection for psoriasis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current heat rash has not been demonstrated.  

2.  Current tinea versicolor has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's heat rash is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

2.  Service connection for the veteran's tinea versicolor is 
not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The RO provided the required notice in a letter dated in 
August 2006.  As required by the VCAA, this notice was 
provided prior to the initial adjudication of the claims.

VA has complied with its duty to assist the veteran with the 
developments of his claims.  VA has obtained all reported 
treatment records, and has afforded the veteran a necessary 
VA examination.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.
With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records show that the veteran was treated 
numerous times for skin problems from March 1968 to September 
1970.  He was assessed as having a heat rash, milaria rubra, 
tinea inguinalis, eczema, and a heat rash.  

The examination for separation in September 1970 was negative 
for any skin abnormalities other than scars.  

The veteran was seen at the Dartmouth-Hitchcock Medical 
Center in January 1983, when he reported a reported a history 
of psoriasis since 1970.  The assessments were psoriasis and 
tinea versicolor.  Six months later, the veteran was noted to 
still have some active disease, but had shown improvement 
with treatment.

Upon VA examination in January 2007, the veteran reported 
having skin problems since service in 1968.  The examiner 
noted that service treatment records showed treatment for 
skin conditions and current VA treatment records showed 
diagnoses of shingles, psoriasis, and tinea versicolor.  The 
veteran stated that his psoriasis was constant while his 
rashes were seasonal occurring in the spring and summer.  The 
diagnoses were a heat rash with no current manifestations, 
tinea versicolor with no current manifestations, and 
psoriasis affecting 10.8 percent of the exposed skin and 16 
percent of the total body area.  The examiner determined that 
the veteran's psoriasis was not related to his service-
connected skin disorders as it was not heat-related or a 
fungal infection.

During his November 2008 hearing, the veteran testified that 
he began treatment for his skin complaints soon after 
service, although he could not remember the name of the 
physician.  He also testified that his skin problems had 
existed since service.  

Heat Stroke

While the veteran was shown to have had an episode of heat 
rash in service, that condition has not been found since.  
The VA examiner did diagnose heat rash, but also noted that 
there were no current manifestations.  Post-service treatment 
records also contain no findings of heat rash.

The veteran is competent to testify to his current symptoms, 
but as a lay person, he is not competent to diagnose these 
symptoms as heat rash.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The medical professionals who have considered the 
veteran's current symptoms have not diagnosed them as 
manifestations of heat rash.  

Accordingly, the competent evidence is against a finding that 
the veteran has current heat rash.  A current disability is 
an essential element of the claim for service connection.  
Because the evidence does not show a current disability, the 
claim for service connection for heat rash must be denied.

Tinea Versicolor

The service treatment records do not show findings of tinea 
versicolor.  The only finding of that disease was during the 
private treatment in January 1983.  To be present as a 
current disability, the claimed condition must be shown at 
the time of the claim, as opposed to some time in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
finding of tinea versicolor in 1983 cannot serve to show a 
current disability, because the current claim was not 
received until August 2006.

The VA examiner determined that there were no current 
manifestations of tinea versicolor, and the current treatment 
records support this conclusion.  Although the examiner wrote 
that VA treatment records showed tinea versicolor, the 
available records contain no such findings.  Those records 
show that there have been no findings of tinea versicolor.  

As just noted, the veteran is competent to report current 
symptoms, but not to provide a diagnosis for those symptoms.  
The competent opinions are against a finding that he has 
current tinea versicolor.

In deciding this appeal, the Board has considered the 
doctrine of reasonable doubt.  Because the weight of the 
evidence is against a finding that the veteran has current 
heat rash or tinea versicolor, such doubt does not arise.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a heat rash is denied.

Entitlement to service connection for tinea versicolor is 
denied.


REMAND

The examiner who provided the January 2007 examination 
concluded that while the veteran had current psoriasis, this 
opinion was apparently based on a conclusion that the veteran 
had only fungal or heat related skin conditions in service 
and these conditions were not related to psoriasis. 

The examiner reported that the claims folder was provided for 
review, but did not report consideration of a service 
treatment record showing a finding of eczema, or of the 1983 
records from Dartmouth-Hitchcock reporting a continuity of 
psoriasis symptoms since service.  The Board has a duty to 
ensure that medical opinions are the product of an 
application of scientific and medical principal to an 
accurate presentation of the facts.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

Accordingly, this case is REMANDED for the following:

The examiner who provided the January 
2007 VA examination should review the 
claims folder, and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current psoriasis had its onset in 
service or is otherwise related to 
service.  The examiner should provide a 
rationale for this opinion.  Any 
indicated testing or additional 
examinations should be undertaken.  The 
examiner is advised that the veteran is 
competent to report symptoms and that his 
reports must be considered.

If the claim remains denied, a 
supplemental statement of the case should 
be issued before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


